DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,395,075. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 1 of the patent.
	Claim 2 is anticipated by claim 8 of the patent.
	Claim 3 is anticipated by claim 9 of the patent.
	Claim 4 is anticipated by claim 10 of the patent.
	Claim 5 is anticipated by claim 11 of the patent.
	Claim 6 is anticipated by claim 3 of the patent.
	Claim 7 is anticipated by claim 20 of the patent.
	Claim 8 is anticipated by claim 1 of the patent.
	Claim 9 is anticipated by claim 7 of the patent.
	Claim 10 is anticipated by claim 1 of the patent.
	Claim 11 is anticipated by claim 1 of the patent.
	Claim 12 is anticipated by claim 18 of the patent.
	Claim 13 is anticipated by claim 18 of the patent.
	Claim 14 is anticipated by claim 19 of the patent.
	Claim 15 is anticipated by claim 20 of the patent.
	Claim 16 is anticipated by claim 22 of the patent.
	Claim 17 is anticipated by claim 23 of the patent.
	Claim 18 is anticipated by claim 28 of the patent.
	Claim 19 is anticipated by claim 29 of the patent.
	Claim 20 is anticipated by claim 30 of the patent.
	Claim 21 is anticipated by claim 18 of the patent.
	Claim 22 is anticipated by claim 18 of the patent.
	Claim 23 is anticipated by claim 18 of the patent.
	Claim 24 is anticipated by claim 24 of the patent.
	Claim 25 is anticipated by claim 25 of the patent.
	Claim 26 is anticipated by claim 26 of the patent.
	Claim 27 is anticipated by claim 27 of the patent.
	Claim 28 is anticipated by claim 23 of the patent.
	Claim 29 is anticipated by claim 24 of the patent.
	Claim 30 is anticipated by claim 24 of the patent.
	Claim 31 is anticipated by claim 24 of the patent.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 24, 25 and 28-31 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Westermann et al, U.S. Patent Application Publication No. 2017/0318400 (hereinafter Westermann).
	Regarding claim 24, Westermann discloses a hearing device comprising:
	a processing unit (see 121 from Figure 1);
	a memory unit (see 123 from Figure 1); and
	an interface (see 122 from Figure 1);
	wherein the processing unit is configured to
		perform a check (see 284 from Figure 6), and
		update the hearing device after the check is performed (see 285 from Figure 6); and
	wherein the processing unit is configured to perform the check based on a client device type revocation identifier, a client device revocation identifier, a signing device revocation identifier, a digital signature, a digital identifier, a hearing device key identifier, a security update identifier, or any combination of the foregoing (see 255 from Figure 7). 

Regarding claim 25, see Figure 1.

Regarding claim 28, see Figure 1.
Regarding claim 29, see Figure 1.
	Regarding claim 30, see Figure 7.
	Regarding claim 31, see Figure 7.
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Westermann in view of Aschoff et al, U.S. Patent Application Publication No. 2013/0251179 (hereinafter Aschoff).
	Regarding claim 26, Westermann does not clearly teach that the hearing device comprises a headset. All the same, Aschoff discloses that the hearing device comprises a headset (see paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to modify Westermann wherein the hearing device comprises a headset as taught by Aschoff. This modification would have improved the system’s flexibility by allowing for different hearing devices. 

	Regarding claim 27, Westermann does not clearly teach that the hearing device comprises a pair of headphones. All the same, Aschoff discloses that the hearing device comprises a pair of headphones (see paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to modify Westermann wherein the hearing device comprises a pair of headphones as taught by Aschoff. This modification would have improved the system’s flexibility by allowing for different hearing devices. 

Allowable Subject Matter
7.	Claims 1-23 are allowed.
	
Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 29, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652